 1                                                                         FILED
 2                                                                           FEB 2 6 2020
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                             SOUTHERN DISTRICT OF CALIFORNIA
 7
 8
      UNITED STATES OF AMERICA,
                                                                Case No. 12CR0920-H
 9
                                    Plaintiff,
10
                V.
                                                                ORDER GRANTING JOINT
11                                                              MOTION TO HOLD PETITION
      ROBERT NATHAN ALM,                                        IN ABEYANCE
12
13                                  Defendant.

14
15
            Upon the joint motion of the parties (Doc. No. 133) and good cause appearing, IT
16
     IS HEREBY ORDERED that the Petition for Warrant or Summons for Offender Under ·
17
     Supervision filed on September 30, 2019 (Doc. No. 112) be held in abeyance. 1 The Court
18
     orders the Defendant's release from federal custody to facilitate a conservatorship by the
19
     state authorities. The Court continues the Defendant on supervised release under the same
20
     terms and conditions previously imposed.
21
22
23
24                                               UNITED STATES DISTRICT JUDGE

25
26          1
               The Court is not revoking the Defendant's term of supervised release at this time, but rather
    holds the petition to revoke his supervised release in abeyance and continues the Defendant on supervised
2 7 release. See generally United States v. Wing. 682 F.3d 861, 868 (9th Cir. 2012) (If and "when a term of
2 8 effect.").
    supervised release is revoked, it has been annulled, and the conditions of that term do not remain in
